The only question considered is whether section 1, chapter 124, Public Statutes, as amended by chapter 76, Laws 1905, authorizes the defendants to determine the number of licenses they will issue, as well as the suitability of applicants. Silverman v. Gagnon, 74 N.H. 502. The amended section provides that the selectmen of a town "may license persons, deemed by them to be suitable, to be dealers in . . . old junk." As the act is silent as to the number of licenses that may be issued in any town, it is probable the legislature intended that one should be issued to any suitable person who applied for it. State v. Cohen, 73 N.H. 543. To hold that the legislature intended the selectmen to limit the number of licenses is not only to read such a provision into the statute, but also to hold that it intended to permit them to create a monopoly of the business in so far as their town is concerned.
Case discharged.
All concurred. *Page 184